FILED
                                                                                                JUN - 4 2010
                                  UNITED STATES DISTRICT COURT
                                                                                          Clerk, U.S. District &Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                           Courts for the District of Columbia



    Lance William Tisdale,                         )
                                                   )
                   Petitioner,                     )
                                                   )
           v.                                      )       Civil Action No.          10 0923
                                                   )
    United States of America,                      )
                                                   )
                   Defendant.                      )


                                       MEMORANDUM OPINION

           This matter is before the court on the plaintiff s pro se habeas petition and application to

    proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis and

    will dismiss the complaint for lack of jurisdiction.

           Plaintiff is an inmate in the Bill Clements Unit in Amarillo, Texas, serving a sentence

    imposed by the 299th Judicial District Court in Austin, Texas. He attacks the validity of the state

    court conviction, alleging insufficient evidence, void indictment, and ineffective assistance of

    counsel.

           Federal court review of state convictions is available under 28 U.S.C. § 2254, but only

    after the exhaustion of available state remedies. See 28 U .S.C. §2254(b)(1). Thereafter, "an

    application for a writ of habeas corpus [] made by a person in custody under the judgment and

    sentence of a State court ... may be filed in the district court for the district wherein such person

    is in custody or in the district court for the district within which the State court was held which

    convicted and sentenced [petitioner] and each of such district courts shall have concurrent

    jurisdiction to entertain the application." 28 U.S.C. § 2241(d). To the extent that petitioner has




N                                                                                                                     3
exhausted his state remedies, his federal recourse lies in the United States District Court for the

Northern District of Texas.

       A separate final order accompanies this memorandum opinion.


                                                      £/~~ District Judge
                                                      United States
                                                                    cllW~